Citation Nr: 1644228	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  15-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for headaches, to include as secondary to a low back disability.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.

6.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

7.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and Manila, Philippines.  The case was certified to the Board by the RO in Oakland, California.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Board notes that in October 1956, the Veteran submitted a claim of entitlement to service connection for residuals of a crushed knee, which was denied in a February 1957 rating decision.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

The Board finds that the Veteran's current claim for entitlement to service connection for a right leg disability presents a distinct disorder separate from the disorder denied in February 1957.  As was clarified by the October 2016 brief submitted by the Veteran's attorney, the appellant presents this claim as a claim for osteoarthritis of the right leg related to his lower back injury.  New and material evidence is therefore not required to reopen this claim and address it on its merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches, a bilateral hip disability, a left knee disability, a right leg disability, and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1984 decision denied entitlement to service connection for a lumbar spine disorder and is final.  Evidence received since the unappealed decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disability.

2.  Resolving reasonable doubt in the Veteran's favor a low back disability was incurred in or caused by service.


CONCLUSIONS OF LAW

1.  The May 1984 decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, a low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran submitted a claim of entitlement to service connection for a back injury in October 1956, just one month after his separation from service.  A February 1957 rating decision denied the claim because no current disability had been found at the last examination, despite the notation of the February 1957 VA examiner that the Veteran had chronic postural lumbar strain.  The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision.  Hence, that rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

In April 1984, the Veteran again submitted a claim of entitlement to service connection for a lower lumbar spine disorder, and a May 1984 notification letter informed him that the claim was still disallowed because no additional material facts had been submitted.  This decision was not appealed, and it is therefore also found to be a final decision.  Id.

In August 2012, the Veteran submitted a claim of entitlement to service connection for herniated disk.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the last prior denial, the evidence of record did not establish that the Veteran had a current lumbar disorder, and there was no medical evidence relating a current lumbar spine disability to any incident in service.  Since the prior denial, there is now ample evidence of record that the Veteran has a current disability of the low back.  A March 2013 MRI showed lumbar lordosis with multi-level disc bulges and hemangioma at the third lumbar vertebra.  At a December 2013 VA examination, the Veteran was diagnosed with lumbar stenosis due to degenerative joint disease.  The Veteran's attorney and private physician, D.A., has also submitted letters in November 2015 and October 2016 stating that it was more likely than not that the Veteran's in-service back injury resulted in his current low back arthritis.

The Board therefore finds that there is new and material evidence which directly relates to unestablished facts necessary to substantiate the Veteran's claim.  This evidence raises a reasonable possibility of substantiating the claim, and it is new and material.  Hence, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Low Back Disability

The Veteran contends that he has a low back disability that was first incurred when he fell in service in 1953, injuring his back and causing radiating pain to his leg.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

There is clear evidence that the Veteran incurred an in-service injury to his lower back.  The service treatment records show that he was twice treated for a lumbosacral strain in service.  In March 1953, the Veteran was diagnosed with a lumbosacral strain after wrestling, but a March 1953 X-ray of the lumbosacral spine did not show any osseous pathology.  In March 1955, the Veteran reported low back pain and he was treated for a pinched nerve in the left leg and lumbar pain.  He was diagnosed with a lumbosacral strain.  X-rays found moderate thinning of the lumbosacral intervertebral space without associated osteoarthritic changes.  The Veteran's September 1956 separation examination notes that the appellant had a herniation nucleus pulposus lumbar, symptomatic on exertion, in 1955.

At a February 1957 VA examination, the Veteran reported that his right knee was crushed in May 1954 when it was caught against the bumper of a car.  He reported that his right leg would become tired and collapse with excessive walking.  He also reported back trouble with radiating pain.  He was diagnosed with chronic postural lumbar strain.

As noted, the evidence of record establishes that the Veteran has a current low back disability, diagnosed at the December 2013 VA examination as lumbar spine stenosis due to degenerative joint disease.

The Board finds that, affording the Veteran the benefit of the doubt, there is adequate probative medical evidence that his current low back disability is related to his in-service injury.  Letters from private physician D.A. submitted in November 2015 and October 2016 discussed the Veteran's medical history, including the claimant's 1953 and 1956 back injuries.  Although the physician did not have access to the Veteran's service treatment records, he did have what appears to be an accurate reporting of the claimant's in-service injuries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (failure to review the claims file is not fatal to a medical opinion if the opinion is based on a correct factual premise).  The physician also discussed medical literature regarding posttraumatic osteoarthritis, and he concluded that the Veteran's lumbar spine osteoarthritis was more likely than not due to his in-service injuries.

The opinion of physician D.A., taken together with the findings of chronic postural lumbar strain in 1957 and the Veteran's credible lay statements of continuing back pain from the time of service to the present provides competent and probative medical evidence that the appellant's lower back disorder is likely a continuation of the injury he first experienced in service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Board finds that the medical opinion of D.A. is consistent with the Veteran's lay statements, the service treatment records, and the other medical evidence of record.

Although a December 2013 VA examiner came to a differing opinion regarding the etiology of the Veteran's lower back pain, the other medical evidence of record, taken together, provides sufficient competent medical evidence favoring the existence of a medical nexus between the Veteran's current low back disability and his military service.  As such, the medical evidence regarding the relationship of the Veteran's current disability and service is at least in equipoise, and entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disability is granted.





REMAND

The Veteran also claims entitlement to service connection for headaches, a bilateral hip disability, a left knee disability, right leg disability, and left lower extremity radiculopathy, which he asserts were either caused by the same in-service injury that damaged his back in 1953 or are secondary to his now service-connected low back disability.

The Veteran's service treatment records do show complaints of headaches and left leg and hip pain during service.  In November 1952, the Veteran reported having headaches since having a concussion four years earlier.  In January 1953, the Veteran reported a one year history of left hip pain and was noted to have "hip out of joint."  He was diagnosed with minimal signs of sciatic irritation on the left.  In February 1953, it was noted that the Veteran had "bad hip" with knee.  In May 1954, the Veteran's right leg was caught between vehicles, resulting in abrasions and painful swelling.  X-rays showed no fracture, and he was diagnosed with right leg "crushing."  The Veteran complained of left leg and hip pain in March 1955.  In August 1956, he was treated for headaches with fever and dizziness, and was placed under medical observation for possible meningitis.  He was diagnosed with acute pharyngitis.  The Veteran's September 1956 separation examination noted that the Veteran had a "crushed" right knee in 1953 that was symptomatic and bifrontal headaches for three months.

At a February 1957 VA examination, the Veteran reported that he had terrible headaches for quite some time while in Germany and that he had pain in his left hip and leg, with radiating back pain in his left hip and knee.  Physical examination found palpable thickening of the synovial membrane and some crepitus in the right knee.

The evidence shows that the Veteran had complaints of headache pain, hip pain, and leg pain during and soon after service.  Additionally, the Veteran's attorney, who is a physician, has related the conditions of "osteoarthritis" of the knees and hips to the in-service injuries in 1953 and 1956.  It is not clear from the Veteran's medical records, however, that the claimant has a current diagnosis of radiculopathy or osteoarthritis in the lower extremities or hips, or that he has a current chronic headache disorder.  The Veteran has been treated for left leg compartment syndrome caused by a 2005 automobile accident, but there is no evidence of a current arthritis or radiculopathy diagnosis for the left leg or any other diagnosis pertaining to the Veteran's right leg or hips.

The Board therefore finds that a VA examination is warranted in order to determine the Veteran's current diagnoses and their relationship to his service and his low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for right and left lower extremity disorders, bilateral hip disorders, lumbar disorders to include related radiculopathy, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with a qualified physician examiner to address the etiology of all disabilities affecting the right and left lower extremities, hips, and headaches.  Multiple VA examinations may be scheduled with different physician examiners if deemed necessary.  All physician examiners must be provided access to the Veteran's files in Virtual VA and VBMS and must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.

Based on examination findings, medical principles, and historical records, including available service treatment records, the physician examiner must address the following questions:

(a) What, if any, are the current diagnoses pertaining to the appellant's bilateral lower extremities?  Does the Veteran have a current diagnosis of osteoarthritis in the right or left legs or knees?  Does the Veteran have a current diagnosis of lower extremity radiculopathy?

(b) What are the Veteran's current diagnoses pertaining to his hips?  Does the Veteran have a current diagnosis of osteoarthritis in either hip joint?

(c) Does the Veteran have a current diagnosis of a chronic headache disorder?

(d) For all diagnoses found in response to the foregoing questions state whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the disability is etiologically related to the claimant's active duty service in any way.  Please note that the Veteran's records show the following:

(i) January and February 1953 treatment for left hip pain, diagnosed as sciatic irritation;

(ii) May 1954 treatment for a crush injury to the right leg with abrasions and swelling;


(iii) November 1952 and August 1956 treatment for headaches, also noted at the September 1956 separation examination; and

(iv) February 1957 VA examination noting terrible headaches, left hip pain, right knee crepitus, and radiating back pain.

(e) For all diagnoses found in response to (a)-(c), please state whether it is at least as likely as not that the disability was either caused or aggravated (permanently worsened beyond the natural progression) by his service-connected low back disability.

The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide any opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of the disability is unknowable.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  Ensure that the medical examination reports and addenda comply with this remand.  The AOJ must ensure that the examiners have documented consideration of the Veteran's Virtual VA and VBMS files.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


